Title: From James Madison to John Wells, 25 May 1803 (Abstract)
From: Madison, James
To: Wells, John


25 May 1803, Department of State. “The President of the United States has received your letter of the 2nd. inst [not found], recapitulating the losses you have sustained by French captures. It would have given me pleasure to have it in my power to communicate a more favorable answer than the remarks contained in my letter to you of the 10th. November 1801 [not found], but I have nothing to add to them, except that the negotiation alluded to has not terminated and that a correct opinion cannot now be formed, whether the case of the John and Mary will fall within the treaty, if it succeed.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   At least two ships owned by John Wells, a Newburyport, Massachusetts, merchant, have been identified as captured by French privateers: the brig Leonard, with a loss of $9,000; and the John and Martha, captured in 1798 and taken into Málaga. The latter would have fallen into that class of claims which Spain had refused to recognize and which JM had particularly instructed Pinckney to have included in any settlement (John J. Currier, History of Newburyport, Mass., 1764–1905 [Newburyport, Mass., 1906], p. 240; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:448–49; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:273–74).


